Citation Nr: 1536004	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  10-04 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel
INTRODUCTION

The Veteran had active military service from February 1967 to September 1968, including wartime service in the Republic of Vietnam for which he received the Vietnam Campaign Medal and the Vietnam Service Medal.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from Department of Veterans Affairs (VA) Regional Office (RO) rating decisions   issued in November 2008 and April 2009. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge        in June 2015.  A transcript of that proceeding has been added to the electronic claims file.  Although the Veteran's representative has since submitted additional correspondence, such evidence is cumulative of argument that was previously of record.  However, even if that were not the case, a waiver would not be required in light of the favorable disposition of this appeal.

As a further introductory matter, the Board acknowledges that, in addition to       the above-captioned issues, a January 2015 supplemental statement of the case (SSOC) included the issue of an increased rating for Type II diabetes mellitus   with hypertension.  The SSOC correctly observed that the Veteran had not filed a notice of disagreement (NOD) with his assigned diabetes rating, but nonetheless determined that such a claim was on appeal because of its implications for the pending issue of entitlement to a total disability rating based on individual unemployability (TDIU).  Notably, however, the Veteran did not raise the issue    of TDIU in the context of pursuing a higher rating for his diabetes.  Rather,           he raised it as a separate issue in an August 2008 Application for Increased Compensation Based Upon Unemployability.  This was submitted several years after a December 2004 rating decision granted service connection and assigned a 20 percent rating for the Veteran's diabetes.  It follows that the facts of this case are distinguishable from those contemplated in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (per curiam) (holding that a TDIU claim is part and parcel of a pending claim for a higher evaluation for an individual service-connected disability).  

In Rice, an application for TDIU benefits was submitted during the pendency of       an individual increased-rating claim.  Id.  Here, in contrast, there is no record of the Veteran ever contesting his initially assigned diabetes rating, or of his subsequently requesting increased compensation for that disability, standing alone.  It is axiomatic that, in any claim involving an individual service-connected disability, a timely NOD is required to place the underlying issue in appellate status.  See 38 C.F.R. § 20.200 (2014).  No such notice has been presented here.  Furthermore, the Veteran has offered no indication that he considers a claim for an increased rating for diabetes     to be on appeal, nor has he otherwise expressed reliance on the findings concerning that particular issue, which are detailed in the SSOC.  As such, the Board reasons that, while that issue has been erroneously included in the SSOC, the Veteran has not been prejudiced by this error.  

Consequently, the Board is satisfied that the only issues properly developed for appeal are those listed on the title page of this decision.  The first such issue is herein dismissed and the second is herein granted, for the reasons set forth below.


FINDINGS OF FACT

1.  On June 16, 2015, prior to the promulgation of a decision in this appeal, the Veteran notified the Board of his intent to withdraw his claim of entitlement to service connection for a bilateral knee condition. 

2.  Resolving all reasonable doubt in favor of the Veteran, his service-connected disabilities preclude him from securing or following gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for a bilateral knee condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The requirements for a schedular TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Withdrawn Issue

Following certification of the issues on appeal, but prior to the promulgation of      a Board decision, the Veteran attended a June 16, 2015, hearing in which he advised the undersigned in writing that he no longer wished to pursue his claim     of entitlement to service connection for a bilateral knee condition.  The Veteran's request, which is also documented in the June 2015 hearing transcript, satisfies the criteria for withdrawal of that appealed issue.  38 C.F.R. § 20.204 (2014).  

Accordingly, as the Veteran has successfully withdrawn his claim of entitlement    to service connection for a bilateral knee condition, there remain no allegations      of errors of fact or law with respect to that issue.  Hence, the Board is without jurisdiction to further consider that issue and, instead, must dismiss it pursuant to 38 U.S.C.A. § 7105(d)(5) (authorizing the Board to "dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed"). 

II.  TDIU

The Veteran contends that his currently service-connected disabilities preclude substantially gainful employment and that a total disability rating is therefore warranted. 

Total disability ratings may be assigned, where the combined schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2014). 

To establish entitlement to a TDIU, on either a schedular or an extraschedular basis, there must be impairment that is so severe as to render it impossible for       an average person to obtain or maintain a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to    a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age, or to the impairment attributed    to his or her nonservice-connected disabilities.  See 38C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

At the outset of its analysis, the Board recognizes that the threshold requirement for a TDIU has been satisfied on a schedular basis.  38 C.F.R. § 4.16(a) (2014) (directing that TDIU requires one service-connected disability ratable at 60 percent or higher, or two or more such disabilities, at least one of which is ratable at 40 percent or higher, with sufficient additional disability to bring the combined total rating to a minimum of 70 percent).  Indeed, the Veteran's service-connected type II diabetes mellitus   with hypertension, valvular heart disease, and bilateral upper- and lower-extremity peripheral neuropathy all share a common etiology and, thus, are considered a single service-connected disability under 38 C.F.R. § 4.16(a).  Hence, as the Veteran has been assigned a combined 70 percent rating throughout the pendency of this appeal, he has qualified for schedular consideration of a TDIU during that entire period.  

Accordingly, the Board now turns to the remaining question of whether the Veteran's service-connected disability picture precludes substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (holding that the term "substantially gainful employment" is defined, for VA purposes, as work that is   more than marginal, which permits a disabled individual to earn a living wage).  The evidence responsive to this question includes a June 2008 VA general examination, VA outpatient treatment records, and the June 2015 hearing testimony and other lay evidence submitted by the Veteran and his representative.

The June 2008 VA examination report reflects that the Veteran has blurred vision, high blood pressure and other cardiovascular symptoms, including claudication (cramping pain) and numbness in his arms and legs, which comport with diagnoses of Type II diabetes mellitus with hypertension, valvular heart disease, and bilateral peripheral neuropathy of the upper and lower extremities.  Tellingly, the report   also indicates that these service-connected disabilities preclude more extensive diagnostic assessments, including stress tests, and that they also limit the Veteran's ability to engage in "exertional activities," such as lifting objects weighing more than 60 pounds, and walking faster than 2 miles per hour for sustained periods.  However, the report does not specifically address the issue of unemployability, presumably because, at the time it was generated, the Veteran was still working.

The findings contained in the above report constitute the chief evidentiary basis    for the Veteran's assigned disability ratings, and also have served as the factual predicate for the AOJ's denial of a TDIU.  However, those findings pre-date and, thus, fail to account for the occupational and medical history encompassed in the Veteran's VA treatment records.  These records reveal that the Veteran's longest sustained employment as a "foreman driving tractors on [a] ranch" ended in July 2008, coincident with a decline in his overall health because of his diabetes and related service-connected disabilities.

In addition to the foregoing medical evidence, the Veteran's own hearing testimony offers great insight into the circumstances of his education and civilian employment, as well as the debilitating effects of his service-connected disabilities on his current capacity to earn a living.  Specifically, the Veteran has testified that he completed only one year of high school before seeking work as a farmer and as an operator of tractors and other heavy agricultural equipment.  He also has indicated that such physically-demanding occupations constitute the only work he has ever performed, apart from his military service.  In this regard, the representative for the Veteran has emphasized that he was drafted to serve in Vietnam as a "Project 100,000 soldier" and, as such, was not subject to the same recruitment and training standards as earlier waves of draftees.  The parties have further testified that there are no       other positions for which the Veteran is qualified in light of his limited education, training, and experience.  Such testimony is consistent with the written statements that the Veteran and his representative also have submitted in connection with this appeal, and is similarly uncontroverted by the other evidence of record.

As discussed, the June 2008 VA general examination report was not predicated on the pertinent medical and lay evidence - specifically, the VA treatment records, hearing testimony, and written correspondence - which has since been added to the record.  Despite the deficiencies in that report, however, the Board finds that an additional remand for a clarifying opinion, or other medical evidence, is unwarranted.  That is because the facts already of record are sufficient to grant the appeal.

In reaching this determination, the Board considers it significant that, while the June 2008 VA examination report does not expressly address the Veteran's occupational functioning, it does note that his service-connected disabilities preclude him from taking stress tests and performing other exertional activities.  As such, the report is not inconsistent with the other pertinent evidence of record.  Moreover, any evidentiary deficiencies in that report have been effectively remedied by the Veteran's treatment records, hearing testimony, and written statements.  This uncontroverted medical and lay evidence sheds light on how the Veteran's service-connected disabilities have severely compromised his strength and stamina, effectively derailing him from pursuing his career path in which such physical attributes are vital.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Accordingly, the Board finds that the totality of the record reflects that the Veteran's service-connected disabilities preclude him from obtaining or maintaining any gainful employment for which he otherwise would be qualified by virtue of his education and experience.  See 38 C.F.R. § 4.16 (2014); see also Pederson v. McDonald, 27 Vet. App. 276, 294 (2015) (J. Schoelen, dissenting) (emphasizing that "the fact that the appellant may be physically able to perform sedentary employment does not mean that he is educationally and vocationally qualified        to perform such employment," and citing Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) for the proposition that "a claimant's education and work experience are relevant to the issue of TDIU").  This is ultimately the Board's determination to make.  Indeed, while the Board may elicit an examination or a medical opinion regarding the combined impact of a veteran's service-connected disabilities, no such "combined-effects medical examination report or opinion" is required to adjudicate the issue of TDIU.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith, 647 F.3d at 1385-86 (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Further, to impose such a requirement would contravene the applicable legal provisions, which "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  See Geib, 733 F.3d at 1354 (citing 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 4.16(a)).  

Therefore, exercising its own evidentiary discretion, and fulfilling its statutory mandate to resolve all reasonable doubt in favor of this decorated Vietnam-era Veteran, the Board concludes that a TDIU is warranted.  38 U.S.C.A. § 5107 (2014).


ORDER

The appeal on the issue of entitlement to service connection for a bilateral knee condition is dismissed.

Entitlement to a TDIU is granted.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


